Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/22 has been entered.

Response to Arguments
	Applicants amendments, filed on 6/15/22, overcome all of the previously relied upon prior art rejections but do not place the application in condition for allowance as further search has led to new prior art rejections, which are described below.

Claim Objections
	There are two identical claim 2’s in Applicants amended claim set, filed on 5/18/22.  One of these two claims must be canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, and 9-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0140177, already of record).
Claims 9-11 and 14-17: Lee et al. teaches amine-substituted naphthalene derivates and organic light emitting devices comprising the same.  Included in the explicitly taught amine compounds are compounds 106-108 as taught on pages 20 and 21.  Compound 108 has the structure 
    PNG
    media_image1.png
    226
    254
    media_image1.png
    Greyscale
.  As applied to formula 1 of claim 9, variables R1, R2, R4, and R5 are equal to hydrogen, variables R3 and R6 are equal to an unsubstituted C6 aryl group (phenyl), variable Ar3 is equal to an unsubstituted C6 aryl group (phenyl), variable a1 is equal to zero, variables a11 and a12 are equal to 1, variables L11 and L12 are equal to p-phenylene (which also satisfies claim 10, and formula 3-1 of claim 11, and claim 17), and variables Ar1 and Ar2 are both equal to phenyl (which also satisfies formula 5-1 of claim 14 and formula 6-1 of claim 15, and claim 16).
Claim 12: In compound 108 above, variable a1 is equal to zero, and variables a11 and a12 are equal to 1.
Claim 13: In compound 108 above, variables Ar1, Ar2, and Ar3  are equal to phenyl, thereby anticipating claim 13.
Claim 18: All three Ar1 through Ar3 are equal to phenyl, thereby anticipating claim 18.
Claims 1-3: The limitations of claim 9 above are wholly incorporated into the rejection of claim 1.  Device example 14 employs compound 108 in a hole auxiliary layer in an organic light-emitting device.  The organic light-emitting device is comprised of an ITO anode, a hole injection layer, a hole transport layer, a hole auxiliary layer, an emission layer, an election transport layer, an electron injection layer, and an Al cathode, thereby anticipating all of the device limitations of claims 1 and 2 and the compound limitations of formula 1 as recited in claim 9 above.  Compound 108, being in a hole auxiliary layer, can be said to be part of the hole transport region as required by claim 3.
Claim 6: The exemplified devices taught by Lee et al. includes HAT-CN as taught in paragraph 0303 as a hole injection layer.  HAT-CN is a well-known hole injecting material and has a deep LUMO below -3.5 eV which satisfies claim 6.  Claim 6 does not require that the hole-transport region comprise a mixture of at least two compounds, wherein at least one of the compounds is a p-dopant.  The limitation “p-dopant” on its face does not limit the hole transport region to embodiments where at least two different materials are present with one of the materials being present in a doping amount and being one which satisfies the LUMO energy level of claim 6.  Should Applicants argue that this is not the case, one having ordinary skill in the art would understand that light-emitting elements which comprise HAT-CN are known as p-dopants in hole transport regions where they are present in the same layer with a host hole transport material.
Claim 7: The exemplified devices taught by Lee et al. includes as an emissive dopant, compound BD, which is a pyrene-based compound satisfying claim 7.

Claims 1-4, 9-12, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Lee et al. (US 2017/0125689, already of record).
Claims 9-11, 17, and 19: Lee et al. teaches compounds which are employed in organic electroluminescent elements.  One of the explicitly taught compounds is compound P-138, which has the structure 
    PNG
    media_image2.png
    240
    234
    media_image2.png
    Greyscale
.  As applied to formula 1 of claim 9, variables R1 through R6 are equal to hydrogen (which also satisfies claim 19), variable Ar3 is equal to phenyl-substituted C12 heteroaryl group (phenyl-dibenzofuranyl), which also satisfies claim 17, variables a1 and a12 are equal to zero, variable a11 is equal to 1, variable L11 is equal to p-phenylene (which also satisfies claim 10, and formula 3-1 of claim 11, and claim 17), variable Ar1 is equal to a C20 heteroaryl group, and variable Ar2 is equal to a naphthyl group.
Claim 12: In compound P-138 above, variable a1 and a12 are equal to zero, and variable a11 is equal to 1, thereby anticipating claim 12.
Claims 1-4: The limitations of claim 9 above are wholly incorporated into the rejection of claim 1.  Lee et al. teaches and exemplifies organic light emitting devices in which the inventive compounds taught therein are employed in a hole transport layer.  The exemplified devices are comprised of an ITO anode, a hole injection layer, a hole transport layer, a light emitting layer, a hole blocking layer, an electron transport layer, an electron injection layer, and an Al cathode (paragraphs 0208-0213).  While none of the device examples employ compound P-138, the employment of any one of the explicitly taught compounds of Lee et al. in the manner exemplified is at once envisaged.  The use of compound P-138 as a hole transport layer satisfies all of the limitations of claims 1-4.

Claims 1, 2, 5, 9-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2018/038544).  A machine translation is also included with this Office action.
Claims 9 and 19: Lee et al. teaches compounds for organic electronic devices.  Included in the explicitly taught compounds is compound 1-33, which has the structure 
    PNG
    media_image3.png
    91
    75
    media_image3.png
    Greyscale
.  As applied to formula 1 of claim 1, variables R1 through R6 are equal to hydrogen (which also satisfies claim 19), variable Ar3 is equal to a p-tolyl-substituted fluorenyl group, variables a1, a11, and a12 are equal to zero, variable Ar1 is equal to a phenyl group, and variable Ar2 is equal to a naphthyl group.
Claims 10 and 11: Each of variables L2, L11, and L12 need not be present as variables a1, a11, and a12 may all be equal to zero in claim 9.  Claims 10 and 11 therefore serve to further limit an optional embodiment and Lee et al. may properly be relied upon to reject claims 10 and 11.
Claim 12: Variables a1, a11, and a12 are all equal to zero, thereby anticipating claim 12.
Claim 13: The phenyl, naphthyl, and p-tolyl-substituted fluorenyl group are included in the groups recited in claim 13.
Claims 14-16: Variable Ar1 is a phenyl group and anticipates formula 5-1 of claim 14 and formula 6-1 of claim 15 as well as claim 16.  Variable Ar2 is a naphthyl group and anticipates formula 5-2 of claim 14 and formula 6-23 of claim 15.
Claims 1, 2 and 5: The compounds taught by Lee et al. are taught and exemplified as host materials.  As such, the selection of any one of the explicitly taught compounds of Lee et al., including compound 1-33, is at once envisaged.  The devices include an ITO anode, a hole injection layer, a hole transport layer, an emission layer, a hole blocking layer, an electron transport layer, an electron injection layer, and an Al cathode (paragraphs 0647-0651 of the machine translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0140177), as applied to claim 1.
Claims 4 and 5 of Lee et al. are drawn to an organic light emitting device where one or more of the organic layers is comprised of a compound satisfying claim 1. Included in the compounds which satisfy claim 1 of Lee et al. are those compounds recited in claim 3 of Lee et al.  The one or more layers which may include the inventive compounds taught by Lee et al. include using the compounds taught therein in a hole transport layer, and an emitting layer.  Based on the claims of Lee et al., it would have therefore been obvious to one having ordinary skill in the art to have employed the compounds taught therein, including compounds 106-108, in a hole transport layer or an emission layer, since such embodiments are suggested by Lee et al., thereby satisfying claims 4 and 5.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0140177) in view of Kawakami et al. (US 2018/0182961), as applied to claim 1 above.
While Kim et al. does not explicitly teach that two or three emission units may be included in the organic electroluminescent devices taught therein, one having ordinary skill in the art would have found it obvious to have prepared a device comprising two or three emission units given the teachings of Kawakami et al.  Lee et al. and Kawakami et al. are combinable as they are both concerned with preparing organic electroluminescent devices.  Kawakami et al. teaches devices which comprise two or more emitting units which are separated by a charge-generation layer.  One having ordinary skill in the art understands that preparing stacked light-emitting units allows for the generation of tunable white light emitting pixels and in an organic electroluminescent device array, which is a desirable attribute in OLED devices.  For this reason, it would have been obvious to one having ordinary skill in the art to prepare a stacked OLED device comprising two or more light-emitting units to achieve tunable white light emitting devices.

Claims 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0125689), as applied to claim 1 above.
Claim 5: Claim 6 of Lee et al. is drawn to an organic electric element comprising a compound which satisfies the compound of claim 1.  Compounds of claim 5 are included in those compounds taught in claim 1.  Claim 7 of Lee et al. recites that the compound may be employed in, inter alia, a light emitting layer.  As such, it would have been obvious to one having ordinary skill in the art to have employed the compounds taught by Lee et al. including compound P-138, in an emission layer, since such embodiments are suggested by Lee et al., thereby satisfying claim 5.
Claim 8: Claim 10 of Lee et al. teaches an organic electronic device for, inter alia, white illumination.  One having ordinary skill in the art understands that a white-light emitting element would have a stacked structure comprising at least two different emission layers so as to allow for white light emission.  Based on claim 10 of Lee et al., the preparation of a stacked structure which satisfies claim 8 is therefore obvious to one having ordinary skill in the art. 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766